number release date id office uilc cca_2008112515232934 ------------ from ----------------------- sent tuesday date pm to -------------------- cc ------------------------------------------ subject transferee iinterest ---------------------- ---------- a value of the transferred assets as less than or more than the transferor’s liability where the value of assets transferred is less than the transferor’s liability the chief_counsel litigating position is based on a general_rule stated in 37_tc_945 see fsa wl that general_rule in stein provides w here the transferred assets are insufficient to pay the transferor’s total liability interest is not assessed against the deficiencies because the transferee’s liability for such deficiencies is limited to the amount actually transferred to him interest may be charged against the transferee only for_the_use_of the transferred assets and since this involves the extent of transferee_liability it is determined by state law citing cir v stern 357_us_39 thus state law may provide for such interest during the second period though thereby the total liability imposed on the transferee exceeds the value of the assets received by the transferee see also 234_f2d_237 10th cir 182_fsupp_720 sd ny 281_f2d_577 5th cir irm irm irm although calculated in respect of the use of the transferred assets the premise for state law imposition of the interest during the second period may be the transferee’s participation or knowledge tort use of assets implied contract or a right to pre-judgment interest discretionary or to encourage settlement see 102_f3d_1088 10th cir the transferees were liable for interest from the date of transfer rather than from the date interest began on the determined liability of the transferee even though the value of transferred assets were less than the transferor’s liability where the transferees caused the transfer 37_tc_945 due to actual fraud the transferees were liable for interest from the date of transfer even though the value of the assets transferred was less than the transferor’s liability on the date of transfer borg v cir t c memo state law provided for pre-judgment interest where the total value of assets transferred is more than the transferor’s total_tax liability on the date of transfer another general_rule stated in stein supra pincite provides in cases where the transferred assets exceed the total liability of the transferor the interest being charged is upon the deficiency and is therefore a right created by the internal_revenue_code thus sec_6601 interest accrues on the total_tax liability during the second period and is recoverable from the transferee to the extent that the total liability imposed on the transferee is not in excess of the value of assets received by the transferee 139_f2d_285 6th cir transferee chargeable with interest as the transferor would have been the excess of the value of the assets over the tax_liability of the transferor was peculiarly within the knowledge of the transferee and she should have shown this value if she wished to win on the question of interest 183_fsupp_802 sd ny if the value of the transferred assets exceeded the transferor’s liability on the date of transfer the transferee was liable for interest to the extent of such excess 35_tc_393 where the value of the transferred assets was substantially in excess of the transferor’s liability the transferee was held liable for all of the federally imposed interest from the date of transfer to the date of notice 354_f2d_830 8th cir alternative to the primary holding of successor liability by contract where the value of the assets transferred exceeded the transferor’s liability by an amount sufficient to cover the deficiency plus interest the transferee was liable for interest which accrued on the transferor’s liability nat’l pneumatic co v u s ct_cl ct_cl where assets received exceeded liabilities assumed by an amount larger than the interest imposed from the date of transfer to the date of payment the interest was properly assessed against the transferee where the total value of assets transferred exceeded the transferor’s total liability on the date of transfer and the excess of value of assets has been exhausted by the imposition of sec_6601 interest but time remains in the second period imposition of interest under state law may apply under the principles first discussed above b multiple transferees generally where the transferor’s assets are distributed to more than one transferee the total value of assets among all transferees is subject_to collection of the transferor’s total liability and the value of assets in the possession of any one of the transferees is in full subject_to collection of the transferor’s liability there are a number of factors to be taken into account in determining the limits of collection in regard to the assets in possession of one of multiple transferees where the total value of the assets transferred to all transferees is less than the transferor’s total_tax liability then each transferee is treated as having received less in value of assets than the applicable_portion of the transferor’s total_tax liability unless the portion of the transferor’s total_tax liability asserted against that transferee is less than the value of assets received by that transferee where the value of assets received by any one or each of more than one of the transferees exceeds the total_tax liability of the transferor the total_tax liability of the transferor can be asserted against each such transferee and in that case each such transferee is viewed as receiving more in value of assets than the total_tax liability of the transferor 283_us_589 one full final payment however will discharge the whole liability 33_bta_215 where the total value of the assets transferred to all transferees is more than the transferor’s total_tax liability than each transferee should be treated as having received more in value of assets than an allocable portion of the transferor’s total_tax liability unless the portion of the transferor’s total_tax liability asserted against that transferee is more than the value of assets received by that transferee ----
